 
ICONIX BRAND GROUP, INC.
 
PERFORMANCE STOCK UNIT AGREEMENT
 
To:  Neil R. Cole
 
Date of Award: June 17, 2011
 
You are hereby awarded (the “Award”), effective as of the date hereof, 1,219,945
performance stock units (“Unit or PSUs”, as the case may be) each of which shall
represent the right to receive one share (the “Share”) of common stock $.001 par
value (“Common Stock”), of Iconix Brand Group, Inc., a Delaware corporation (the
“Company”), pursuant to the Company’s 2009 Equity Incentive Plan (the “Plan”),
subject to certain vesting restrictions specified below (the “Vesting”).
 
This Award is made pursuant to Section 5.3 of the Amendment dated June 17, 2011
(the “Amendment”) to the Employment Agreement (“Employment Agreement”) entered
into between you and the Company effective January 1, 2008.  Pursuant to
Sections 12(a) and 12(f) of the Plan, for purposes of this Award, the term
“Cause” shall be as defined in the Employment Agreement.  Defined terms that are
not otherwise defined in the Plan or this Award, are as defined in the
Employment Agreement or Amendment, as the case may be.  This Award is intended
to comply with the terms of the Amendment and the terms of the Plan, and in the
event of any inconsistency between the terms of the Amendment and the terms of
the Plan, the terms of the Plan shall control.
 
During the period commencing on the Award date and terminating on the fifth
anniversary of the Effective Date, except as otherwise provided herein, the
Units may not be sold, assigned, transferred, pledged, or otherwise encumbered
and are subject to forfeiture as provided herein.
 
Vesting
 
The PSUs shall be performance based and shall vest based on the achievement of
annual performance goals as described on Exhibit X to the Amendment, which is
incorporated herein by reference (“Exhibit X”), and upon certification of
achievement by the Compensation Committee as set for on Exhibit X.
 
Notwithstanding the foregoing, in the event of a Change in Control (as defined,
for the purposes of this Award, in Section 5.4.4 of the Employment Agreement),
any then remaining unvested PSUs shall immediately become vested as provided in
the Plan.
 
Notwithstanding the foregoing, in the event of a termination of your employment
with the Company prior to any Performance Vesting Date (other than as set forth
in the preceding paragraph), your then unvested PSUs as of a Date of Termination
shall vest or be forfeited as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.
If Termination is upon Death, any then remaining unvested PSU’s shall
immediately become vested and shall be distributed to your estate in shares of
Common Stock sixty (60) days after the Date of Termination.

  
 
2.
If Termination is without Cause or for Good Reason, subject to Section 5.4.8 of
the Employment Agreement, the portion of the PSUs subject to vesting in the
calendar year the Date of Termination occurs (including, as a result of achieved
aggregate growth) shall immediately become vested on the certification of the
Compensation Committee promptly after the Date of Termination based on the
achievement of the performance goals for such year calculated through the Date
of Termination (with the Date of Termination being deemed to be the end of a
Performance Period for purposes of the calculations set forth on Exhibit X,
based upon the absolute performance goals for the year of termination after
adjustment by the Compensation Committee of such performance goals to take into
account the shortened performance period resulting from termination of your
employment (the "Adjusted Absolute Goals")), and shall be distributed in shares
of Common Stock to you as provided in, and subject to, Sections 5.4.8 and 9.8.2
of the Employment Agreement.  After giving effect to the foregoing, any portion
of the PSUs that remain unvested on the certification following the Date of
Termination shall be forfeited as of the Date of Termination, subject to the
discretion of the Compensation Committee as set forth in Section 12(d)(4) of the
2009 Plan.

  

 
3. 
If Termination is upon Disability, subject to Section 5.4.8 of the Employment
Agreement, the portion of the PSUs subject to vesting in the calendar year the
Date of Termination occurs (including, as a result of achieved aggregate growth)
shall immediately become vested on the certification of the Compensation
Committee promptly after the Date of Termination based on the achievement of the
performance goals for such year, calculated through the Date of Termination
(with the Date of Termination being deemed to be the end of a Performance Period
for purposes of the calculations set forth on Exhibit X, based upon the Adjusted
Absolute Goals), and shall be distributed in shares of Common Stock to you as
provided in, and subject to, Sections 5.4.8 and 9.8.2. of the Employment
Agreement.  After giving effect to the foregoing, any portion of the PSUs that
remain unvested on the certification following the Date of Termination shall be
forfeited as of the Date of Termination, subject to the discretion of the
Compensation Committee as set forth in Section 12(d)(4) of the 2009 Plan.

  
 
4.
If Termination is for Cause or without Good Reason, you shall be entitled to
retain any PSU’s that vested prior to the Date of Termination, and the then
unvested PSUs shall be forfeited, subject to the discretion of the Compensation
Committee as set forth in Section 12(b)(ii)  of the 2009 Plan.

 
Payment
 
Other than as provided in the immediately preceding clauses 1, 2 and 3 as to
conditions and timing of distribution of Common Stock with respect to PSUs
vesting as a result of a termination of your employment and Section 9.8.2 of the
Employment Agreement with regard to equity distributed as a result of your
incurring a Separation from Service as an employee of the Company, any vested
portion of the PSUs shall be distributed to you in shares of Common Stock in the
year following the year of each applicable Performance Vesting Date following
the Compensation Committee’s certification of the level of attainment of the
annual performance goals.  Notwithstanding anything to the contrary contained
herein or in the Employment Agreement or Amendment and without limitation of the
second paragraph of the Section hereof entitled “Vesting”, except as to Sections
5.4.8 and 9.8.2 of the Employment Agreement, all vested PSUs (including those
vested in connection with a Change in Control) shall be distributed to you in
shares of Common Stock simultaneous with the Company’s incurring a Change in
Control.
 
 
 

--------------------------------------------------------------------------------

 
 
Dividends
With respect to the PSUs, you will have the right to receive dividend
equivalents (in cash or in kind, as the case may be) in respect of any dividend
distributed to holders of Common Stock of record on and after the Date of Award;
provided, that any such dividend equivalents shall be subject to the same
restrictions as the PSUs with regard to which they are issued, including without
limitation, as to vesting (including accelerated vesting) and time of
distribution.  All such withheld dividends shall not earn interest, except as
otherwise determined by the Administrator.  You will not receive withheld
dividends on any PSUs which are forfeited and all such dividends shall be
forfeited along with the PSUs which are forfeited.
   
Tax Withholding
The Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes.  Alternatively, the Company may require you to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld.  The Company may withhold from any cash dividends paid with respect to
PSUs an amount sufficient to cover taxes owed, if any, as a result of the
dividend payment.  The Company’s method of satisfying its withholding
obligations shall be solely in the discretion of the Administrator, subject to
applicable federal, state, local and foreign laws.  The Company shall have a
lien and security interest in the Shares and any accumulated dividends to secure
your obligations hereunder.
   
Tax Representations
You hereby represent and warrant to the Company as follows:
 
(a)           You have reviewed with your own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement.  You are relying solely on such advisors and not
on any statements or representations of the Company or any of its Employees or
agents.
 
(b)           You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Securities Law Representations
The following two paragraphs shall be applicable if, on the date of issuance of
the Shares, no registration statement and current prospectus under the
Securities Act of 1933, as amended (the “1933 Act”), covers the issuance by the
Company to you of Shares, and shall continue to be applicable for so long as
such registration has not occurred and such current prospectus is not available:
 
(a)          You hereby agree, warrant and represent that you will acquire the
Shares to be issued hereunder for your own account for investment purposes only,
and not with a view to, or in connection with, any resale or other distribution
of any of such shares, except as hereafter permitted.  You further agree that
you will not at any time make any offer, sale, transfer, pledge or other
disposition of such Shares to be issued hereunder without an effective
registration statement under the 1933 Act, and under any applicable state
securities laws or an opinion of counsel acceptable to the Company to the effect
that the proposed transaction will be exempt from such registration.  You agree
to execute such instruments, representations, acknowledgments and agreements as
the Company may, in its sole discretion, deem advisable to avoid any violation
of federal, state, local or foreign law, rule or regulation, or any securities
exchange rule or listing agreement.
 
(b)          The certificates for Shares to be issued to you hereunder shall
bear the following legend:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities
laws.  The shares have been acquired for investment and may not be offered,
sold, transferred, pledged or otherwise disposed of without an effective
registration statement under the Securities Act of 1933, as amended, and under
any applicable state securities laws or an opinion of counsel acceptable to the
Company that the proposed transaction will be exempt from such registration.”
   
Stock Dividend, Stock Split and Similar Capital Changes
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of Units and shares subject to this Agreement
shall be appropriately adjusted in a manner to be determined in the sole
discretion of the Administrator, whose decision shall be final, binding and
conclusive in the absence of clear and convincing evidence of bad faith.  Any
Units or shares of Common Stock or other securities received, as a result of the
foregoing, by you with respect to the PSUs shall be subject to the same
restrictions as the PSUs, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended as provided above
with respect to the PSUs, and any cash dividends received with respect to such
Units shall be subject to the same restrictions as dividend equivalents with
respect to the PSUs.

 
 
 

--------------------------------------------------------------------------------

 
 
Non-Transferability
Unvested PSUs are not transferable.
   
No Effect on Employment
Nothing herein guarantees you employment for any specified period of time.  This
means that, except as provided in the Employment Agreement and Amendment, either
you or the Company or any of its Affiliates may terminate your employment at any
time for any reason, with or without cause, or for no reason.  You recognize
that, for instance, you may terminate your employment or the Company or any of
its Affiliates may terminate your employment prior to the date on which your
Units become vested.
   
No Effect on Corporate Authority
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
   
Arbitration
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration in accordance with Section
9.7 of the Employment Agreement and to the extent provided therein Section 5.3
of the Amendment and Exhibit X.  However, prior to submission to arbitration you
will attempt to resolve any disputes or disagreements with the Company over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks.  Thereafter, subject to the foregoing, the dispute or disagreement will
be submitted to arbitration.  At any time prior to a decision from the
arbitrator(s) being rendered, you and the Company may resolve the dispute by
settlement.
   
Governing Law
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
   
Notices
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the executive office of the Company. If mailed, it should be
addressed to the Secretary or General Counsel of the Company.  Any notice given
to you will be addressed to you at your address as reflected on the personnel
records of the Company. You and the Company may change the address for notice by
like notice to the other. Notice will be deemed to have been duly delivered when
hand-delivered or, if mailed, on the day such notice is postmarked.

 
 
 

--------------------------------------------------------------------------------

 
 
Agreement Subject to Plan; Entire Agreement
This Agreement shall be subject to the terms of the Plan in effect on the date
hereof, subject to “Conflicting Terms” below, which terms are hereby
incorporated herein by reference and made a part hereof.  This Agreement
constitutes the entire understanding between the Company and you with respect to
the subject matter hereof and no amendment, supplement or waiver of this
Agreement, in whole or in part, shall be binding upon the Company unless in
writing and signed by the Executive Vice President-General Counsel or other
signatory authorized by the Board or the Compensation Committee.
   
Conflicting Terms
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Employment Agreement or the Amendment, the terms of this Agreement will
control.  Wherever a conflict may arise between the terms of this Agreement and
the terms of the Plan in effect on the date hereof, the terms of the Plan will
control.

 
Please sign the Acknowledgement attached to this Restricted Stock Performance
Unit Agreement and return it to the Company’s Secretary, thereby indicating your
understanding of and agreement with its terms and conditions.
 

 
ICONIX BRAND GROUP, INC.
         
 
By:
/s/ Andrew Tarshis                          

 
 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT


I hereby acknowledge receipt of a copy of the Plan.  I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Performance Stock Unit Agreement.  I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of the Performance
Stock Unit Agreement.  I agree to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator concerning any questions
arising under the Plan with respect to this Performance Stock Unit Agreement.  I
accept this Performance Stock Unit Agreement in full satisfaction of any
previous written or oral promise made to me by the Company or any of its
Affiliates with respect to PSUs.
 
Date: August 9, 2011
 

       
 
 
/s/ Neil R. Cole      
Neil R. Cole
                 

 
 
 

--------------------------------------------------------------------------------

 